Title: From John Adams to Boston Patriot, 31 July 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, July 31, 1809.
				
				On the 24th of August, 1780, transmitted to Congress,
by another conveyance, duplicates of the declarations of
Sweden, Denmark, &c. relative to the maritime confederation.September 4th, wrote to Congress, news that the outward bound West-India fleet of 52 sail, and five East-Indiamen, on the 9th of August, fell in with the combined
French and Spanish fleets, about sixty leagues from Cape
St. Vincents, and were most of them taken, the frigates
and four East-Indiamen alone having escaped. This is
the account: we may possibly hear of some deductions.
But the account in general is authentic, and of very great
importance, as the value of the property taken is large,
the number of soldiers and seamen considerable, and the
disappointment to the fleets and armies of our enemies in
the East and West Indies and in North America, difficult
to be repaired. This news has been from the 22d of
August to the 3d of September, in travelling from London to Amsterdam, where it makes a very great sensation
indeed. We had at the same time news of the capture
of most of the Quebec fleet by an American frigate and
two brigantines.September 1, 1780, wrote from Amsterdam to Mr.
Luzac. I have received a copy of the constitution of
Massachusetts, of which I beg your acceptance. It has
not yet been published in Europe, as it now appears accepted by the convention, although the report of the committee was printed in the Courier de L’Europe, some
months ago, and in the Remembrancer, as well as the
newspapers in London. I find many gentlemen here are
inquisitive concerning the American forms of government; so that, if you could find room to print it, by
small portions at a time, in your paper, you would not
only gratify the curiosity of many of your readers, bur
perhaps do a public service to a cause which is honored
with your approbation.To tell you the truth, as I had some share in the formation of this constitution, I am ambitious of seeing it
translated by the editor of the Leyden Gazette, which,
without a compliment, I esteem the best in Europe, both
in point of style and method.Mr. Luzac accordingly translated arid published it.September 2, wrote to Mr. William Lee, at Brussells.
“A packet has arrived at Bilboa from America, with
news of the arrival of De Terney, at Rhode-Island. A
vessel has arrived here yesterday from Philadelphia, and
another from Virginia. The enemy have retreated from
New-Jersey to New-York, driven back by the militia.
The people are in high spirits; trade very brisk; and
privateering successful. I am so much of your opinion,
that I wish Congress had a minister plenipotentiary at the
Hague, Petersburg, Stockholm, and Copenhagen.”September 4th, wrote to my correspondent in London, “I have only time to acknowledge the receipt of yours of
the 25th and 29th ult. which were very acceptable, and
to enclose two newspapers and the act of Massachusetts
establishing an academy of arts and sciences.”September 5th, wrote to Mr. Dana, at Paris, “The
news of the capture off St. Vincents is confirmed in abundance from London, and we have news at the same time
of an American frigate and two privateer brigs taking most
of the Quebec fleet. You will see General Washington’s
and General Green’s accounts of Kniphausen’s defeat
and retreat from the Jersies. There are associations for
forming banks at Philadelphia and another at Boston.
The Massachusetts constitution is accepted by more than
two thirds of the people, and is to take place the first of
October.”Same day, wrote to Mr. Dumas, at the Hague, “the
capture of the British fleet is of great importance in itself,
on account of the property, the men, and the disappointment to the enemy—But when we consider it as a precedent, it is more interesting still. This is the only wife
method of warring with Great Britain. When France
and Spain shall adopt the policy of convoying their own commerce, and cruising for that of the enemy, this war
will soon be brought to a conclusion. Such a capital
success in one of their first essays will be likely to convince
the two courts, as well as their marine officers, of the
utility of such measures, and induce them to pursue them,
which I wish with all my heart.I saw with pleasure the revival of the American Philosophical Society at Philadelphia, and the establishment of
an academy of arts and sciences at Boston. In a new
country and a young society, such institutions are perhaps
more useful and necessary, than in older nations. But in order to render them more useful to the world, would it
not be proper to promote some connection and correspondence between them and the academies of Europe?
Would it be unworthy of any scientific or literary company
to send these infant societies copies of their printed memoirs and transactions? Science and literature are of no
party nor nation. They belong to the great commonwealth of mankind. I hope that one of the first objects
of the new societies in America, will be the formation of
botanical gardens, and collections of the birds, beasts and
fishes, as well as trees and plants, which are peculiar to
that country, in order to a natural history of it. An
ample field this.Is it not wonderful, that it does not occur to the friends
of England in the United provinces, that the best means
they can use to shew their friendship to her, is to convince
her of her error. She is rushing like a madman down a
precipice. Is it humanity or friendship to spur her on?It is amazing that avarice itself does not stimulate the
misers who lend her money, to stop their hands. The
only chance English credit has for salvation is to stop
short, acknowledge American independence—make peace,
and secure as great a share as they can of American commerce, before it becomes established in other channels.Can it be friendship to England to fill the universe with
she most abominable lies, in order to keep up a false idea
of her power and the weakness of America?”September 5th, wrote to Mr. Luzac. “Inclosed is an
abridgment of a pamphlet published in London, last winter. I beg your attentive perusal of it, and your candid
opinion whether it would be of service to our cause, which
is the cause of mankind, and especially of Europe, to
publish it.”This was Governor Pownal’s memorial to the sovereigns of Europe, which I had procured to be translated, by a masterly hand, into very good French. Mr. Luzac
published it, and it was much read and admired. It was
thought to be highly favorable to the American cause.Though the idle sport of imagination in my next letter
was as little to my purpose then, as it is now, yet whimsical as it is, I will not suppress it.September 5, 1780, wrote to congress. "As eloquence is cultivated with more care in free republics than
in other governments, it has been found by constant experience, that such republics have produced the greatest
purity, copiousness and perfection of language. It is not
to be disputed, that the form of government has an influence upon language, and language in its turn influences
not only the form of government, but the temper, the
sentiments and the manners of the people. The admirable models which have been transmitted through the world
and continued down to these days, so as to form an essential part of the education of mankind, from generation
to generation, by those two ancient towns, Athens and
Rome, would be sufficient, without any other argument,
to shew the United States the importance to their liberty,
prosperity and glory, of an early attention to the subject
of eloquence and language.Most of the nations of Europe have thought it necessary
so establish, by public authority, institutions for fixing and
improving their proper languages. I need not mention
the academies in France, Spain and Italy, their learned
labors nor their great success. But it is very remarkable,
that, although many learned and ingenious men in England have from age to age, projected similar institutions
for correcting and improving the English tongue, yet the government have never found time to interpose in any
manner—so that, to this day, there is no grammar nor
dictionary extant, of the English language, which has the
least public authority, and it is only very lately, that a tolerable dictionary has been published even by a private
person, and there is not yet a passable grammar enterprized by any individual.The honor of forming the first public institution for
refining, correcting, ascertaining and improving the English language, I hope, is reserved for Congress. They have
every motive that can possibly influence a public assembly
to undertake it.It will have a happy effect upon the union of the States,
to have a public standard to which all persons in all parts
of the continent may appeal, both for signification and
pronunciation of all their words in the most predominant
language.The constitutions of all the States in the Union are so
democratical, that eloquence will become an instrument
for recommending men to their fellow-citizens, and a
principal mean of advancement, through the various gradations and offices of society.In the last century, Latin was the universal language of
Europe. Correspondence among the learned, and indeed
between merchants and men of business, and conversation
of strangers and travellers, was generally held in that
dead language. In the present century, Latin has been
too generally laid aside, and French has been substituted
in its place; but has not yet become universally established, and according to present appearances, it is not probable that it will be. English is destined to be in the next
or succeeding century, more generally the language of the
world, than Latin was in the last, or French is, in the
present age. The reason of this is obvious; because the
increasing population in America, and their universal
connection and correspondence with all nations, will, aided by the influence of England in the world, whether that
be greater or smaller, force their language into general use, in spite of all the obstacles that may be thrown in
the way, if any such there should be.It is not necessary to enlarge farther, to shew the motives which the people of America have to turn their
thoughts early to this subject: they will naturally occur
to Congress in a much greater detail than I have time to
intimate.I would therefore submit to the consideration of Congress the expediency and policy of instituting by their authority, a society, under the name of the American Academy, for ascertaining, improving and refining the English language.The authority of Congress is necessary to give such a
society reputation, influence and authority, through all
the states and with other nations. The number of members of which it shall consist; the manner of appointing
them; whether each state shall have a certain number of
members, and the power of appointing them; or whether
Congress shall appoint them; whether after the first appointment the society itself shall fill up vacancies; these
and other questions will easily be determined by Congress.It will be necessary that the society should have a library, consisting of a complete collection of all writings concerning languages, ancient and modern; they must have
some officers, and some expenses, which will require some
funds as indispensable. Upon a recommendation of Congress, there is no doubt the legislature of every state in
the confederation would readily pass laws making such a
society a body politic; entitle it to sue and be sued, and
to hold an estate real or personal, of a limited value in
that state.I have the honor to submit these hints to the consideration of Congress, and to hope that nothing in them will
give offence to them or their allies.I ask leave to subjoin a few facts in explanation of this
letter, and of a paragraph in my letter to Mr. Dumas, of
the 5th of September, 1780, relative to natural history and botanical gardens.In travelling from Boston to Philadelphia, in 1774, 5,
6, and 7, I had several times amused myself at Norwalk,
in Connecticut, with the very curious collection of birds
and insects of American production made by Mr. Arnold—a collection which he afterwards fold to Governor
Tryon, who sold it to Sir Ashton Leder, in whose
apartments in London I afterwards viewed it again—This collection was so singular a thing, that it made a deep
impression upon me, and I could not but consider it a
reproach to my country, that so little was known even to
herself of her natural history.When I was in Europe, in the years 1778 and 1779,
in the commission to the king of France, with Dr. Franklin and Mr. Arthur Lee, I had opportunities to see the
king’s collections and many others, which increased my
wishes that nature might be examined and studied in my
own country as it was in others.In France, among the academicians and other men of
science and letters, I was frequently entertained with enquiries concerning the Philosophical Society of Philadelphia, and with eulogiums on the wisdom of that institution, and encomiums on some publications in their transactions. These conversations suggested to me the idea of
such an establishment at Boston, where I knew there was
as much love of science and as many gentlemen who were
capable of pursuing it, as in any other city of its size.In 1779, I returned to Boston in the French frigate
Le Sensible, with the Chevalier de La Luzerne and Mr.
Marbois. The corporation of Harvard College gave a
public dinner, in honor of the French ambassador and his
suite, and did me the honor of an invitation to dine with
them. At table, in the Philosophy Chamber, I chanced
to sit next to Dr. Cooper. I entertained him during the
whole of the time we were together, with an account of
Arnold’s collections, the collections I had seen in Europe,
the compliment I had heard in France upon the Philosophical Society at Philadelphia, and concluded with proposing that the future legislature of Massachusetts should institute an academy of arts and sciences.The Doctor at first hesitated—thought it would be difficult to find members who would attend to it; but his
principal objection was, that it would injure Harvard College by sitting up a rival to it, that might draw the attention and affections of the public in some degree from
it. To this I answered, first, that there were certainly
men of learning enough that might compose a society
sufficiently numerous; and secondly, that instead of being a rival to the University, it would be an honor and
advantage to it. That the president and principal professors would no doubt be always members of it, and the
meetings might be ordered, wholly or in part, at the College, and in that room. The Doctor at length appeared
better satisfied, and I entreated him to propagate the idea
and the plan, as far and as soon as his discretion would
justify—The Doctor accordingly did diffuse the project
so judiciously and effectually, that the first legislature under the new constitution adopted and established it by
law.Afterwards when attending the convention for forming
the constitution, I mentioned the subject to several of the
members, and when I was appointed by the sub-committee
to make a draught of a project of a constitution to be laid
before the convention, my mind and heart was so full of
this subject that I inserted the chapter fifth, section second,“The encouragement of Literature.“Wisdom and knowledge, as well as virtue, diffused
generally among the body of the people, being necessary
for the preservation of their rights and liberties: and as
these depend on spreading the opportunities and advantages of education, in the various parts of the country,
and among the different orders of the people, it shall be
the duty of the Legislatures and Magistrates, in all future
periods of this Commonwealth, to cherish the interests of
literature, and the sciences, and all seminaries of them;
especially the University at Cambridge, public schools
and grammar schools in the towns; to encourage private
societies and public institutions by rewards and immunities, for the promotion of agriculture, arts, sciences, commerce, trades, manufactures, and a natural history of the
country; to countenance and inculcate the principles of
humanity and general benevolence, public and private
charity, industry, frugality, honesty and punctuality in
their dealings: sincerity, good humour, and all social affections & generous sentiments among the people.”I was somewhat apprehensive that criticism and objections would be made to the sections, and particularly that
the “natural history” and the “good humor” would be
stricken out; but the whole was received very kindly,
and passed the Convention unanimously, without amendment. This gave me great encouragement to hope that
a natural history of the country would soon be commenced under public authority: But it has been only within
four or five years, that any thing has been undertaken in
earnest, and that by private subscription, aided however
with a generous grant, by the legislature, of a township of
land, which it is to be hoped will be followed by other
and more efficacious assistance—for the public property
is never more honorably or profitably employed, than in
promoting establishments of such extensive and permanent
benefits to the present age and to posterity.
				
					John Adams.
				
				
			